United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Princeton Junction, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-788
Issued: October 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 16, 2007 denying modification of its
termination of her compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
wage-loss and medical benefits effective September 14, 2006; and (2) whether appellant met her
burden of proof to establish that she had any disability or condition after September 14, 2006
causally related to the November 26, 2004 employment injury.
FACTUAL HISTORY
On November 26, 2004 appellant, then a 43-year-old distribution clerk, sustained injury
when she got caught between two postcons of mail. On January 13, 2005 the Office accepted the
claim for sprains and strains of right shoulder and upper arm. The claim was later expanded to

include a disorder of bursae and tendons in the right shoulder region. Appellant was treated by
Dr. Richard B. Taddonio, a family practitioner, who referred her to Dr. Thomas K. Bills, a
Board-certified orthopedic surgeon. In a May 25, 2005 report, Dr. Bills reviewed the history of
injury and noted that she had an absence of neck stiffness and paresthesias to her arm. A
January 7, 2005 magnetic resonance imaging (MRI) scan of the right shoulder indicated a rotator
cuff strain with secondary impingement syndrome and secondary cervical radiculopathy.
Dr. Bills recommended that appellant resume light-duty work and physical therapy.
On July 25, 2005 appellant underwent a right shoulder surgery, which Dr. Bills
performed and the Office authorized. She has not worked since.1 Dr. Bills submitted reports
noting that appellant’s cervical radiculopathy was employment related and recommended
epidural injections and treatment of a spinal cord lesion.
To determine the nature and extent of appellant’s work-related disability, the Office
scheduled a second opinion examination with Dr. Steven J. Valentino, an orthopedic surgeon. In
a February 8, 2006 report, Dr. Valentino noted the history of injury, reviewed the statement of
accepted facts, medical records diagnostic studies of record and set forth findings on
examination. He opined that appellant had recovered from her accepted strain and sprain of the
right shoulder and upper arm. Dr. Valentino opined that the surgery performed was appropriate
and, based on the physical examination and review of the medical records, appellant no longer
had any residuals from the work-related injury. He opined that appellant’s current symptoms
were related to cervical degenerative disc disease with radiculopathy. Dr. Valentino explained
that any neurologic defect, such as radiculopathy, had no causal connection to the work injury as
there was no mechanism of injury consistent with a cervical spine injury and earlier records
documenting a normal neurologic examination.
In a March 8, 2006 report, an Office medical adviser reviewed the medical evidence and
opined that appellant’s current symptoms related to cervical degenerative disc disease with
radiculopathy which was nonwork related. He advised that the proposed surgery to the cervical
spine not be approved as appellant’s neck complaints were a nonindustrial-related neck
condition.
By decision dated March 30, 2006, the Office denied authorization for spinal cord lesion
surgery and denied accepting the claim for a cervical spine condition.
On May 2, 2006 appellant requested reconsideration. In an April 20, 2006 report,
Dr. Bills disagreed with Dr. Valentino’s opinion that appellant’s cervical radiculopathy was not
causally related to her work injury. He stated that it was a well-described phenomenon to have
exacerbation of a preexisting degenerative condition in the cervical spine as a result of a shoulder
injury. Dr. Bills noted that appellant had paresthesias to her arm and shoulder. He opined that
her cervical radiculopathy was an ongoing condition which would resolve after her shoulder
condition resolved; however, this did not happen as her recovery was limited due to her ongoing
cervical radicular symptoms. Dr. Bills provided progress reports on appellant’s cervical
condition.
1

Appellant did not stop work following the November 26, 2004 injury.

2

On May 22, 2006 the Office determined that a conflict in medical opinion arose between
Dr. Valentino, the second opinion examiner, and Dr. Bills, appellant’s treating physician. It
noted that Dr. Valentino opined that appellant had recovered from her work-related injury of
November 26, 2004 and was able to return to work. Dr. Valentino further opined that appellant’s
current cervical condition was related to nonoccupational cervical degenerative disc disease.
However, Dr. Bills opined that appellant’s cervical symptomology was a result of the work
injury. The Office referred appellant, together with a May 22, 2006 addendum to statement of
accepted facts, a list of questions and the case record, to Dr. Noubar A. Didizian, a Boardcertified orthopedic surgeon.
In a June 14, 2006 report, Dr. Didizian reviewed appellant’s history and reported findings
on examination. He opined that both subjective and objective medical evidence established that
her physical injuries in relation to the November 26, 2004 work injury had resolved.
Dr. Didizian advised that he did not know why appellant was having shoulder complaints at the
present time. Prior to surgery, steroid injections in the subacromial bursa were performed for
both diagnostic and therapeutic purposes. Dr. Didizian advised that a diagnosis of impingement
syndrome was confirmed if the patient responded for a short period of time positively to the
steroid injection. However, as appellant did not do well after her steroid injection, an
impingement syndrome diagnosis was precluded. Dr. Didizian further noted that both the
shoulder MRI scan and postoperative MRI scan arthrogram showed no rotator cuff tear or
traumatic findings. He found that appellant had recovered from the upper arm and shoulder
sprain and strain as well as the surgical procedure and did not require any further medical
treatment in relation to the November 26, 2004 work injury. Dr. Didizian opined that appellant
could return to her date-of-injury position with no restrictions. Regarding appellant’s cervical
condition, he stated:
“Dr. Bills mentioned that the patient had cervical radiculopathy and yet his
neurologic examination was normal. This is also true of the clinical examination
of Dr. Taddonio and Dr. Valentino…. In my opinion the cervical MRI [scan] did
not show any evidence of nerve root compression, impingement or any cord
changes or disc herniations. The radiologist read it as a protrusion at C6-7 on the
right side. The C6-7 disc is going to compress on the C7 nerve root if it is a true
herniation…. The EMG [electromyogram] incriminated the C8 nerve root on the
left and thus there is no correlation between the EMG and MRI [scan] studies.
Clinically, the patient did not show any evidence of cervical root irritation or
compression at the time of my examination, nor in the records of the treating
physicians.”
Dr. Didizian stated that the mechanism of injury precluded a neck injury or an exacerbation of a
preexisting degenerative disease. He noted that the injury was an impact to the shoulder blade
from a slowly moving cage, which did not result in immediate, acute pain, rather gradual pain.
Dr. Didizian further noted that appellant did not initially have any neck complaints. The first
sign of exacerbation of the cervical spine was neck pain. Dr. Didizian concluded that appellant
did not sustain a cervical injury or an exacerbation of preexisting degenerative disc disease or
acute disc herniation as a result of the November 26, 2004 work incident.
Dr. Bills submitted additional progress reports on appellant’s condition.

3

By letter dated August 2, 2006, the Office informed appellant that it proposed to
terminate her compensation benefits as she no longer had residuals or disability from her
accepted shoulder conditions and her cervical condition was not causally related to the work
injury. It accorded the weight of the medical evidence to Dr. Didizian, the impartial medical
specialist.
On August 17, 2006 Dr. Bills asserted that appellant’s MRI scan clearly demonstrated a
right-sided C6-7 herniated disc and there had been an absence of symptoms prior to the injury.
He agreed with Dr. Didizian that he had failed to demonstrate cervical radiculopathy, noting that
an EMG should be performed to document whether cervical radiculopathy was present.
By decision dated September 14, 2006, the Office terminated appellant’s compensation
benefits effective that date on the grounds that the medical evidence established that her injuryrelated right shoulder condition had resolved and her cervical condition was not causally related
to the work injury.
On September 20, 2006 appellant requested an oral hearing, which was held
January 22, 2007. She described the work injury, noted her current symptoms and advised that
the employing establishment had not offered light duty after her shoulder surgery. Appellant’s
attorney disagreed with the reports of Dr. Valentino, the second opinion physician, and
Dr. Didizian, the impartial specialist. Appellant argued that Dr. Didizian was not properly
selected as the impartial medical specialist as the Office’s printout showed two doctors were
bypassed for being the wrong specialty and that another doctor was first in the selection rotation.
In an October 3, 2006 report, Dr. Bills noted that his review of appellant’s right shoulder
MRI scan demonstrated a partial tear of the rotator cuff without full thickness tear and secondary
impingement. He noted post surgery MRI scan arthrogram demonstrated no significant internal
disorder and that appellant’s cervical radiculopathy limited her ability to improve. Dr. Bills
stated that, on initial examination, appellant was symptomatic of cervical radiculopathy and it
had been his hope that it was a secondary phenomenon that would resolve when her shoulder
symptoms resolved.
He advised that appellant underwent right shoulder surgery on
July 25, 2005 and she responded well and made steady progress after her wound healed with
range of motion in her shoulder. However, appellant hit a plateau in her therapy due to the
persistence of cervical radicular symptoms and the MRI scan arthrogram did not demonstrate
any significant internal disorder. Dr. Bills advised, the EMG/nerve conduction study indicated
right-sided cervical radiculopathy involving the C8 cervical nerve root and the MRI scan
demonstrated a right-sided herniated disc at C6-7. He opined that appellant’s cervical
radiculopathy and ongoing symptoms in her right shoulder were causally related to the
November 26, 2004 work injury. Dr. Bills explained there was no evidence that appellant had
any preexisting pathology or symptomatic difficulties in her cervical spine or right shoulder and
that the objective evidence supported his conclusion. He advised that further treatment was
medically necessary.
By decision dated February 23, 2007, an Office hearing representative affirmed the
September 14, 2006 termination decision.

4

On June 26, 2007 appellant requested reconsideration. On February 27, 2007 Dr. Bills
noted that appellant’s findings on examination were unchanged and consistent for cervical
radiculopathy. On January 19, 2007 he stated that the third sentence in the first paragraph of his
May 24, 2005 report reads: “[Appellant] has also more recently, without some neck stiffness and
paresthesia to her arm” but noted that the sentence should read: “[Appellant] has also more
recently developed some neck stiffness and paresthesias to her arm.”
By decision dated August 16, 2007, the Office denied modification of its February 23,
2007 decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim and pays compensation, it bears the burden to
justify modification or termination of benefits.2 Having determined that an employee has a
disability causally related to his or her federal employment, the Office may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.3 The Office’s burden of proof in terminating compensation includes
the necessity of furnishing rationalized medical opinion evidence based on a proper factual and
medical background.4
Section 8123(a) provides in pertinent part: If there is a disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.5 In situations where
there are opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.6
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for right shoulder conditions. It subsequently
developed the medical evidence and determined that a conflict in medical opinion arose between
Dr. Bills, appellant’s attending physician, and Dr. Valentino, an Office referral physician, as to
appellant’s residuals due to her shoulder condition and whether she sustained a cervical
condition due to the November 26, 2004 injury. In order to resolve the conflict, the Office
referred appellant to Dr. Didizian for an impartial medical examination.

2

Bernadine P. Taylor, 54 ECAB 342 (2003).

3

Id.

4

Gewin C. Hawkins, 52 ECAB 242 (2001).

5

5 U.S.C. § 8123(a).

6

See Gloria J. Godfrey, 52 ECAB 486 (2001).

5

The Board finds that the opinion of Dr. Didizian is sufficiently well rationalized and
based upon a proper factual background such that it is entitled to special weight and establishes
that residuals due to the accepted right shoulder conditions have ceased. In a June 14, 2006
report, Dr. Didizian reviewed the record and statement of accepted facts and performed a
thorough examination of appellant. He opined that she had recovered from the accepted right
upper arm and shoulder sprain and strain and she did not require any further medical treatment
following surgery. Dr. Didizian discussed appellant’s medical care concerning her arm and
shoulder as well as the July 25, 2005 shoulder surgery. He noted that the MRI scan of the
shoulder and postoperative MRI scan arthrogram of the shoulder showed no rotator cuff tear or
other traumatic findings. Dr. Didizian concluded that appellant’s accepted injuries had resolved
without residuals and that appellant could return to work full time without restrictions. He found
that appellant did not sustain any cervical injury as a result of the November 26, 2004 work
injury or any exacerbation of preexisting degenerative disease or acute disc herniation on or
around November 26, 2004. Dr. Didizian explained that the mechanism of injury precluded a
neck injury or an exacerbation of preexisting degenerative disease. He further noted that
appellant did not initially have any neck complaints or have immediate, acute pain. Dr. Didizian
also noted that the cervical MRI scan did not show any evidence of C7 nerve root compression,
impingement or any cord changes or disc herniations. Rather the C8 nerve root on the left was
incriminated.
In an August 17, 2006 report, Dr. Bills did not disagree with Dr. Didizian’s opinion that
the accepted right shoulder conditions have resolved. However, he opined that appellant’s MRI
scan demonstrated a right-sided C6-7 herniated disc and that it was related to the accepted
November 26, 2004 work injury as appellant had an absence of symptoms prior to the injury. On
October 3, 2006 Dr. Bills further disagreed with Dr. Didizian about the cause of appellant’s
cervical radiculopathy. However, he was on one side of the conflict that was resolved by
Dr. Didizian. Dr. Bills’ reports do not otherwise provide new findings or medical rationale
sufficient to establish that any continuing condition or disability is causally related to the
November 26, 2004 work injury. The opinion of Dr. Bills is insufficient to create a new medical
conflict or to overcome the weight accorded to Dr. Didizian’s report.7
The Board finds that Dr. Didizian had full history of the relevant facts and evaluated the
course of appellant’s condition. Dr. Didizian is a specialist in the appropriate field. At the time
benefits were terminated, he clearly opined that appellant had no residuals or disability
attributable to his accepted shoulder conditions. Dr. Didizian also negated causal relationship
between appellant’s current cervical condition or an exacerbation of a preexisting degenerative
disease or an acute disc herniation as a result of the November 26, 2004 work incident. His
opinion, as set forth in his June 14, 2006 report, is found to be sufficiently probative, rationalized
and based on a proper factual background. The Board finds that his opinion represents the
weight of the medical evidence and is sufficient to justify the Office’s termination of appellant’s
benefits for the accepted right shoulder conditions effective September 14, 2006.

7

See Michael Hughes, 52 ECAB 387 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992); Dorothy
Sidwell, 41 ECAB 857 (1990).

6

LEGAL PRECEDENT -- ISSUE 2
After a termination or modification of benefits which is clearly justified on the basis of
the evidence, the burden of proof to reinstate compensation benefits rest with the claimant. The
claimant must establish by the weight of reliable, probative and substantial evidence that a
disability related to employment continued to exist after termination of benefits.8 To establish
the requisite causal relationship, the claimant must submit a physician’s report which contains a
review of the factors of employment identified as causing the claimant’s condition and, taking
those factors into consideration, along with the results of a clinical examination and the medical
history of the claimant, state whether these employment factors caused or aggravated the
claimant’s condition.9 Neither the fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.10
ANALYSIS -- ISSUE 2
Following the February 23, 2007 decision, appellant submitted additional reports from
Dr. Bills, who noted appellant’s status and her history of treatment. As noted, Dr. Bills was on
one side of the conflict that was resolved by Dr. Didizian and his reports do not otherwise
provide new findings or medical rationale sufficient to establish that any continuing condition or
disability was causally related to the November 26, 2004 work injury.
On appeal, appellant asserts that Dr. Didizian’s report does not carry the weight of the
medical evidence as he was not properly selected from the Physicians Directory System (PDS).
She noted that two physicians were bypassed for being the wrong specialty, including
Dr. Didizian. Appellant argued that, while Dr. Didizian was eventually selected, the claims
examiner selected him without giving reasons why he was initially bypassed and this was an
inappropriate use of the PDS by the claims examiner. The Board has reviewed the Office’s PDS
printout and concludes that there is no evidence the selection process was improper. The record
indicates that the only physician ahead of Dr. Didizian in alphabetical order11 was bypassed as it
was noted that the physician did not take back cases. There is no evidence supporting
appellant’s assertion that the selection was improper. Therefore, the Board finds this argument
to be without merit.
Counsel also contends that Dr. Didizian’s report is not based on the statement of accepted
facts, noting that the statement of accepted facts confirms that appellant worked full duty from
her date of injury until her right shoulder surgery on January 25, 2005. However, Dr. Didizian
indicated that appellant was out of work for 90 days following the work injury and worked for
8

Franklin D. Haislah, 52 ECAB 457 (2001); Manuel Gill, 52 ECAB 282 (2001).

9

Leslie C. Moore, 52 ECAB 132 (2000).

10

Ernest St. Pierre, 51 ECAB 623 (2000).

11

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b(1)
(May 2003) (the services of all available and qualified Board-certified specialists will be used as far as possible to
eliminate any inference of bias or partiality; this is accomplished by selecting specialists in alphabetical order).

7

six months prior to leaving for her shoulder surgery. The Board has reviewed Dr. Didizian’s
report and cannot fault it on this ground. Dr. Didizian was provided with an accurate statement
of accepted facts and his report generally reflects an accurate knowledge of her relevant history.
Thus, this argument is without merit. Counsel further argues that the statement of accepted facts
fails to provide an accurate injury date. The Board notes that appellant’s work injury occurred
on November 26, 2004. While the October 25, 2005 statement of accepted facts notes that such
injury occurred on December 26, 2004 the amended statement of accepted facts of May 26, 2006
properly notes the date of injury. While there may be minor errors in the statement of accepted
facts, the evidence shows that Dr. Didizian properly addressed appellant’s accepted injury of
November 26, 2004, the accepted right shoulder/arm conditions and the nonaccepted cervical
condition.
Accordingly, the Board finds that appellant has not established that she has any
continuing residuals of her accepted employment conditions on or after September 14, 2006.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective September 14, 2006. The Board further finds that appellant
failed to establish that she has any continuing residuals of her accepted employment conditions
on or after September 14, 2006.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated August 16 and February 23, 2007 are affirmed.
Issued: October 8, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
8

